Citation Nr: 0119563	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  96-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

The appeal to the Board of Veterans' Appeals (Board or BVA) 
arises from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought on appeal.  The 
Board remanded the case in September 1997 and in October 1998 
for additional development, which was completed.  Following 
further adjudication by the RO, the claim has been returned 
to the Board for further appellate review.

In an August 1998 statement, the veteran's representative 
raised a claim for entitlement to service connection for 
hypertension on a secondary basis due to the veteran's 
service-connected psychiatric disorder.  This issue is 
addressed in the remand section.


FINDING OF FACT

The veteran's currently diagnosed hypertension is not related 
to his period of active military service.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The treatment records and etiology opinion 
requested below are, in part, to comply with this provision.  
The relevant evidence is summarized below.

In a February 1962 rating decision, the RO granted the 
veteran service connection for anxiety reaction and assigned 
a noncompensable rating, effective from March 1946.  In a 
January 1996 rating decision, the RO, in pertinent part, 
denied an increased (compensable) rating for anxiety reaction 
and denied entitlement to service connection for 
hypertension.  The veteran perfected an appeal.

Private records show continuing treatment for hypertension 
and blood pressure readings of: 170/108 and 140/92 (February 
1995), 126/88 (July 1996), 142/90 (December 1996), 146/96 
(May 1997), and 138/90 (October 1997).  On several occasions 
the records show that the veteran was noncompliant with his 
medications but there is no opinion linking his hypertension 
to service.

Following a February 1997 mental disorders examination, in a 
March 1997 decision, the RO recharacterized the veteran's 
disability as generalized anxiety disorder and assigned a 30 
percent rating, effective from June 1995.  This rating has 
remained unchanged.

A September 1997 BVA REMAND requested a review of the claims 
file and an opinion by a VA medical specialist (VA opinion) 
as to whether the veteran's current hypertension disorder was 
related to the veteran's diagnoses of hypertension, transient 
blood pressure elevation and/or report of high blood pressure 
in service.  The February 1998 VA opinion noted that the 
service medical records showed that the veteran reported 
symptoms of headaches and bowel disorder and intermittent 
high blood pressure readings.  In January 1944, the veteran 
reported headaches accompanied by dizziness since childhood 
and his systolic/diastolic blood pressure reading was 130/84.  
From January to March 1944, the veteran was being treated for 
syphilis and his blood pressure was measured frequently.  On 
January 24, his blood pressure readings were 160/95 and 
130/84.  On February 11, the veteran's blood pressure reading 
was 166/100.  On February 23, his blood pressure reading was 
180/90 and he was hospitalized for further evaluation of 
possible hypertension.  Blood pressure readings on two 
successive days in the hospital were normal at 128/76 and 
132/78 and he was thought fit to return to duty.  On March 6, 
9, and 13, May 23, June 10, and October 28, 1944, the 
veteran's blood pressure readings were 156/96, 130/76, 
130/86, 140/80, 128/76, and 130/80, respectively.  At his 
March 1946 separation examination, the veteran's blood 
pressure reading was 108/70 and his heart rate was 76 and 
regular.  At a December 1961 VA examination, the veteran's 
blood pressure reading was 118/80.  The VA specialist noted 
that the next records were in 1991 for outpatient treatment 
and that the veteran had a diagnosis of hypertension and a 
blood pressure reading of 132/80.  Blood pressure readings 
over the next two years, he added, ranged from 128/80 to 
152/94 and 148/98, all apparently while being treated with 
Calan SR.  The VA specialist opined that the veteran's 
elevated blood pressure in service appeared to be transient 
and temporarily associated with taking luetic treatment, 
probably arsenic injection.  He added that there is no known 
connection with hypertension and this type of treatment.  
Thus, at 23, there was a period where the veteran's blood 
pressure was intermittently elevated; however, there were 
many other normal blood pressure readings.  There was no 
documented sustained hypertension until the veteran was about 
70.  The specialist concluded that there was no reason to 
suspect that the veteran's labile hypertension at 23 
necessarily led to sustained hypertension at an elderly age.  
It was likely that the two were separate events.  Relatively 
few patients with labile hypertension, followed over time, 
develop sustained systolic hypertension in a few years and 
this was not the case with the veteran, since his 1961 
reading was 118/80.  Thus, his transient blood pressure 
elevation in service was not sustained and, therefore, it is 
unlikely that his in-service transient blood pressure 
elevation was related to the veteran's current hypertension.

In a November 1997 statement, the veteran indicated that his 
employment medical records could not be found since he had 
been retired for nearly 15 years and that his treating 
physicians in Chicago had either relocated or passed away.

In an August 1998 VA Form 646, the veteran's representative 
asked that VA consider the veteran's overall medical history 
of associating the extended period of hypertension in service 
to his service-connected psychiatric disorder and his current 
diagnosis of hypertension.  

In October 1998, the Board remanded the case to attempt to 
obtain treatment records from 1950 to the present time.  If, 
and only if, a review of the newly obtained records disclosed 
the presence of hypertension, or elevated blood pressure 
readings during the 1950s, or shortly thereafter, was the RO 
to refer the claims file to a specialist (the February 1998 
specialist, if available) for an opinion to consider the 
additional evidence.  Even though, no records earlier than 
1991 were found and added to the claims file, the February 
1998 specialist reviewed the additional records obtained and 
indicated that no records from the 1950s to 1990 had been 
obtained.  The most recent VA records through May 1999 show 
continuing treatment for hypertension through medication.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  Where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions, 
such as cardiovascular disease (including hypertension), to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for 
hypertension on a direct basis have been properly developed.  
Various non-VA and VA medical records, the February 1998 VA 
opinion have been associated with the claims file.  The Board 
further finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the recently 
enacted VCAA. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection for hypertension on a 
direct basis because the RO has complied with the notice 
provisions of the VCAA.  The February 1996 statement of the 
case and the later supplemental statements of the case issued 
by the RO specifically notified the veteran of the notice 
provisions in the VCAA and the requirements needed for 
entitlement to service connection on a direct basis.  The RO 
notified the veteran that there must be evidence of a current 
disability, evidence of disease or injury during service, and 
evidence of a link between the disability and service.  
Moreover, all of the relevant evidence was considered and a 
specialist's opinion was obtained.  As such, the Board finds 
that there has been no prejudice to the veteran that would 
warrant a remand, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection, there must be: medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability, established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

In the instant case, the veteran has been diagnosed with 
hypertension and there is evidence that the veteran did 
experience elevated blood pressure readings during service.  
However, there is no evidence showing that the labile 
readings noted in service resulted in the development of 
chronic essential hypertension either in service or to a 
compensable degree within one year of his separation to 
otherwise establish service connection on a direct basis.  
Hypertension to a degree of 10 percent requires either 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  Additionally, there is no 
competent medical evidence of record to demonstrate that the 
veteran's currently diagnosed hypertension is etiologically 
related to in-service blood pressure elevation.  

The VA specialist opined that it was unlikely that the 
veteran's in-service blood pressure elevation was related to 
the veteran's current hypertension, since the veteran's 
transient blood pressure elevation in service was not 
sustained.  In support, he noted that the service medical 
records showed that the veteran reported symptoms of 
headaches and bowel disorder and intermittent high blood 
pressure readings.  In January 1944, the veteran reported 
headaches accompanied by dizziness since childhood and his 
systolic/diastolic blood pressure reading was 130/84.  From 
January to March 1944, the veteran was being treated for 
syphilis and his blood pressure was measured frequently with 
both elevated and normal readings noted.  The specialist 
added that the veteran's blood pressure readings were 108/80 
and 132/80 at his March 1946 separation and December 1961 VA 
examinations, respectively; that the next records were in 
1991 and at which time the veteran had a diagnosis of 
hypertension; and that over the next two years the veteran's 
blood pressure readings ranged from 128/80 to 152/94 and 
148/98, all apparently while being treated with Calan SR.  
The VA specialist opined that the veteran's elevated blood 
pressure in service appeared to be transient and temporarily 
associated with taking luetic treatment for syphilis, 
probably arsenic injection.  He added that there is no known 
connection with hypertension and this type of treatment.  
Although, at 23, there was a period where the veteran's blood 
pressure was intermittently elevated, there were many other 
normal blood pressure readings.  Sustained hypertension was 
not documented until the veteran was about 70.  Therefore, he 
concluded that there was no reason to suspect that the 
veteran's labile hypertension at 23 necessarily led to 
sustained hypertension at an elderly age.  It was likely that 
the two were separate events. 

The only remaining evidence in support of the appellant's 
claim is his own opinion linking hypertension to military 
service.  However, being a lay person, the veteran is not 
competent to opine as to matters that require medical 
expertise.  See Heuer, 7 Vet. App. at 384; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, the Board notes that, 
in a November 1997 statement, the veteran indicated that his 
employment medical records could not be found and that his 
treating physicians in Chicago had either relocated or passed 
away.  Consequently, these records are not associated with 
the claims file.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Because the Board has already remanded this case for 
additional records, which have been determined to be 
unavailable and the RO has obtained a VA specialist opinion, 
a remand to the RO for further review on this point is not 
warranted.  Under these circumstances a remand would impose 
additional burdens on VA with no possibility of any benefit 
flowing to the veteran.  See Winters v. West, 12 Vet. App. 
203 (1999).  Hence, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
hypertension on a direct basis.

The question remains whether the veteran's hypertension is 
causally linked to his service-connected psychiatric disorder 
and is discussed below in the remand section.  

ORDER

Service connection for hypertension, on a direct basis, is 
denied.


REMAND

The veteran's representative's August 1998 statement raises a 
claim for entitlement to service connection on a secondary 
basis due to the veteran's service-connected psychiatric 
disorder.  The February 1998 VA opinion did not address the 
issue of whether the veteran's hypertension was caused by or 
was aggravated by his service-connected disability.  
Accordingly, the RO must consider 38 C.F.R. § 3.310 in 
deciding this claim.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000) (VA's duty to assist the appellant in 
developing his claim attaches to investigation of all 
possible causes of the current disability); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to give 
the veteran every consideration with respect to the present 
appeal, and to ensure compliance with the VCAA, it is the 
Board's opinion that another etiology opinion is warranted 
for the purpose of determining whether the veteran's 
hypertension was the result of, or was worsened or aggravated 
by his service-connected generalized anxiety disorder.

The RO should also determine if any additional VA or non-VA 
treatment records are available, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Without obtaining and reviewing pertinent treatment records, 
the Board cannot be sure that such records might not aid in 
the establishment of entitlement to service connection.  On 
remand, the RO should request any relevant treatment records 
not already associated with the claims file.  See 38 U.S.C. 
§ 5103A(c); see also Hayes v. Brown, 9 Vet. App. 67, 74 
(1996); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his hypertension and 
psychiatric disorder since May 1999.  The 
RO should then secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

3.  After completion of the above 
development, the RO should arrange for 
the claims file to be reviewed by a 
cardiovascular specialist (the same one, 
if available) for an opinion.  The claims 
file and a copy of this REMAND must be 
made available to and be reviewed by, the 
specialist in conjunction with his 
opinion, and the specialist should so 
indicate in his opinion.  After reviewing 
the claims file, the specialist should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension was caused by or aggravated 
(chronically worsened) by his service-
connected generalized anxiety disorder.  
Allen, supra.  The rationale for any 
opinion should be reported in detail.

4.  The RO should review the opinion to 
determine whether it complies with the 
above instructions.  If the report is 
inadequate, it should be returned to the 
examiner for completion.

5.  Thereafter, the RO should 
readjudicate the claim for service 
connection for hypertension, to include 
as secondary to the veteran's service-
connected generalized anxiety disorder.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim.  The Board intimates no opinion, favorable 
or unfavorable, as to the merits of his claim.  The appellant 
and his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



